    Case 1:20-cv-00522-RJJ-RSK ECF No. 14 filed 08/28/20 PageID.82 Page 1 of 4



                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

ANTHONY DAUNT,

        Plaintiff,                         No. 1:20-cv-00522

v                                          HON. ROBERT J. JONKER

JOCELYN BENSON, JONATHAN BRATER,           STIPULATED ORDER EXTENDING
SHERYL GUY, DAWN OLNEY, CHERYL             DEFENDANT COUNTY CLERKS’
POTTER BROWE, KAREN BREWSTER,              TIME TO RESPOND TO PLAINTIFF’S
SUANNE KANINE, BONNIE SCHEELE,             COMPLAINT
NANCY HEUBEL, DEBORAH HILL, JULIE
A. CARLSON, MICHELLE CROCKER,
ELIZABETH HUNDLEY, LORI JOHNSTON,
LISA BROWN, SUSAN I. DEFEYTER,
MICHELLE STEVENSON, and LAWRENCE
KESTENBAUM,

        Defendants.

William S. Consovoy                      Timothy M. Perrone (P37940)
Cameron T. Norris                        David G. Stoker (P24959)
Tiffany H. Bates                         Courtney A. Gabbara (P77817)
CONSOVOY McCARTHY PLLC                   COHL, STOKER & TOSKEY, P.C.
Attorneys for Plaintiff                  Attorneys for Defendants Crocker, Hill,
1600 Wilson Blvd, Suite 700              Heubel, Hundley, Johnston, Kestenbaum,
Arlington, VA 22209                      Olney, Scheele
865-257-0859                             601 N. Capitol Ave.
cam@consovoymccarthy.com                 Lansing, MI 48933
                                         517-372-9000
                                         tperrone@cstmlaw.com
                                         dstoker@cstmlaw.com
                                         cgabbara@cstmlaw.com

Jason Torchinsky                         Haider A. Kazim (P66146)
HOLTZMAN VOGEL JOSEFIAK                  CUMMINGS, McCLOREY, DAVIS &
TORCHINSKY PLLC                          ACHO, P.L.C.
Attorney for Plaintiff                   Attorneys for Defendants Browe, Carlson,
45 North Hill Drive, Ste 100             DeFeyter, Guy, Kanine, Stevenson
Warrenton, VA 20186                      310 W. Front St, Ste 221
540-341-8800                             Traverse City, MI 49684
jtorchinsky@hvjt.law                     231-922-1888
                                         hkazim@cmda-law.com
  Case 1:20-cv-00522-RJJ-RSK ECF No. 14 filed 08/28/20 PageID.83 Page 2 of 4



Heather S. Meingast (P55439)                            Joellen Shortley (P46136)
Erik A. Grill (P64713)                                  Brandon K. Buck (P63152)
Assistant Attorneys General                             Oakland County Corporation Counsel
Attorneys for Defendants Benson & Brater                Attorneys for Defendant Brown
PO Box 30736                                            1200 N. Telegraph, Dept 419, Bldg 14E
Lansing, Michigan 48909                                 Pontiac, Michigan 48341
517-335-7659                                            248-858-8677
meingasth@michigan.gov                                  shortleyj@oakgov.com
grille@michigan.gov                                     buckb@oakgov.com



STIPULATED ORDER EXTENDING TIME FOR DEFENDANTS’ BENZIE COUNTY
CLERK DAWN OLNEY, GRAND TRAVERSE COUNTY CLERK BONNIE SCHEELE,
    IOSCO COUNTY CLERK NANCY HUEBEL, KALKASKA COUNTY CLERK
    DEBORAH HILL, LEELANAU COUNTY CLERK MICHELLE L. CROCKER,
LIVINGSTON COUNTY CLERK ELIZABETH HUNDLEY, WASHTENAW COUNTY
    CLERK LAWRENCE KESTENBAUM, MACKINAC COUNTY CLERK LORI
   JOHNSTON, OAKLAND COUNTY CLERK LISA BROWN, ANTRIM COUNTY
  CLERK SHERYL GUY, CHARLEVOIX COUNTY CLERK CHERYL P. BROWE,
 CHEBOYGAN COUNTY CLERK KAREN BREWSTER, EMMET COUNTY CLERK
SUZANNE KANINE, KEWEENAW COUNTY CLERK JULIE A. CARLSON, OTSEGO
  COUNTY CLERK SUSAN I. DEFEYTER, AND ROSCOMMON COUNTY CLERK
     MICHELLE STEVENSON TO RESPOND TO PLAINTIFF’S COMPLAINT

        The Plaintiff and Defendant County Clerks, by and through their respective counsel, hereby

stipulate and agree to an extension until September 30, 2020 for Defendants’ Benzie County Clerk

Dawn Olney, Grand Traverse County Clerk Bonnie Scheele, Iosco County Clerk Nancy Huebel,

Kalkaska County Clerk Deborah Hill, Leelanau County Clerk Michelle L. Crocker, Livingston

County Clerk Elizabeth Hundley, Washtenaw County Clerk Lawrence Kestenbaum, Mackinac

County Clerk Lori Johnston, Oakland County Clerk Lisa Brown, Antrim County Clerk Sheryl Guy,

Charlevoix County Clerk Cheryl P. Browe, Cheboygan County Clerk Karen Brewster, Emmet

County Clerk Suzanne Kanine, Keweenaw County Clerk Julie A. Carlson, Otsego County Clerk

Susan I. Defeyter, and Roscommon County Clerk Michelle Stevenson (collectively, “Defendant

County Clerks”) to file a first responsive pleading to Plaintiff’s Complaint. In support, the parties state

as follows:


                                                    2
  Case 1:20-cv-00522-RJJ-RSK ECF No. 14 filed 08/28/20 PageID.84 Page 3 of 4



    1. The parties are in discussion regarding a potential settlement removing Defendant County

        Clerks from this action.

    2. That potential settlement will likely be informed by the State Defendants’ response to the

        complaint.

    3. In the interest of judicial economy, the parties wish to avoid unnecessary motion practice

        if a settlement can be reached between Plaintiff and Defendant County Clerks.


        IT IS HEREBY ORDERED that a response to the Complaint will be required from

        Defendant County Clerks on or before September 30, 2020.



Date:_________________________                          ____________________________________
                                                        HON. ROBERT J. JONKER
                                                        District Court Judge


The parties, through their respective counsel, stipulate to the entry of the above order.

__/s/ Cameron T. Norris________                 Dated: August 28, 2020
Cameron T. Norris
CONSOVOY McCARTHY PLLC
Attorneys for Plaintiff
1600 Wilson Blvd, Suite 700
Arlington, VA 22209


_/s/ Timothy M. Perrone__________          Dated: August 28, 2020
Timothy M. Perrone (P37940)
David G. Stoker (P24959)
Courtney A. Gabbara (P77817)
COHL, STOKER & TOSKEY, P.C.
Attorneys for Defendants Crocker, Hill, Heubel,
Hundley, Johnston, Kestenbaum, Olney, Scheele
601 N. Capitol Ave.
Lansing, MI 48933




                                                   3
   Case 1:20-cv-00522-RJJ-RSK ECF No. 14 filed 08/28/20 PageID.85 Page 4 of 4




_/s/ Haider A. Kazim _________________                                                 Dated: August 28, 2020
Haider A. Kazim (P66146)
CUMMINGS, McCLOREY, DAVIS &
ACHO, P.L.C.
Attorneys for Defendants Browe, Carlson,
DeFeyter, Guy, Kanine, Stevenson
310 W. Front St, Ste 221
Traverse City, MI 49684

 /s/ Brandon K. Buck__________________                                                 Dated: August 28, 2020
Joellen Shortley (P46136)
Brandon K. Buck (P63152)
Oakland County Corporation Counsel
Attorneys for Defendant Brown
1200 N. Telegraph, Dept 419, Bldg 14E
Pontiac, Michigan 48341


Prepared By:                         Courtney A. Gabbara (P77817)
                                     Cohl, Stoker & Toskey, PC
                                     Attorneys for Defendants Crocker, Hill, Heubel,
                                     Hundley, Johnston, Kestenbaum, Olney, Scheele
                                     601 N. Capitol Avenue
                                     Lansing, MI 48933
                                     (517) 372-9000



N:\Client\Clerks - Daunt Litigation\Pleadings - Master\Draft Stipulated Order Extending Time for Defendant County Clerks - v4.docx




                                                                               4
